              Case 1:20-cr-00452-SDG-CCB Document 38 Filed 12/11/20 Page 1 of 2

MAGISTRATE’S CRIMINAL MINUTES
ARRAIGNMENT
PLEA AND SENTENCE




                                                        Time in Court:                  Hrs.      3           Mins.

 Filed in Open Court    Date:      12/11/2020           Time:      10:58 am.            Tape:         FTR


Magistrate (presiding): Justin S. Anand               Deputy Clerk:   B. Evans
 Case Number: 1~20-cr-452                             Defendant’s Name:                Ellie Melvin Brett
 AUSA:                                                Defendant’s Attorney:            Esther Panitch
                  Bret R. Hobson
 USPO/PTR:                                            Type of Counsel:   ( ) Retained ( x ) CiA ( )         FDP
      ARREST DATE:
      INTERPRETER:

      INITIAL APPEARANCE HEARING:         ( ) In This District                Oft in custody?      ( ) Yes ( )        No
      Hearing conducted by video teleconference with consent of the parties.
                                          ( ) WIAVER OF COUNSEL FILED.
      Defendant advised of right to counsel.
      ORDER appointing Federal Defender Program as counsel. ( ) INITIAL APPEARANCE ONLY
      ORDER appointing                                                                     as counsel.
      ORDER giving defendant                                                  days to employ counsel.
      Dft to pay attorney fees as follows:
      INFORMATION/INDICTMENT FILED                                            WAIVER OF INDICTMENT FILED
 x    Copy information/indictment give to dft ( x        ) Yes ( ) No         Read to dft?      ( ) Yes (   x) no
      CONSENT TO TRIAL BEFORE MAGISTRATE (Misd/Petty) offense filed.
 x    ARRAIGNMENT HELD          ( ) Information!                              ( ) Dft’s WAIVER of appearance filed.
      Arraignment continued to                                                Request of ( ) Govt ( ) Oft
      Dft failed to appear arraignment          Bench Warrant Issued:

 x    Dft enters PLEA OF NOT GUILTY. ( ) Dft stood mute; plea of Not Guilty entered.                  ( ) Waiver of appearance
      MOTION TO CHANGE PLEA, and order allowing same
      PLEA OF GUILTY/NOLO as to counts
 x    ASSIGNED to District Judge                Grimberg                      for   ( ) trial     ( ) arraignment/sentence
 x    ASSIGNED to Magistrate Judge              Bly                           for pretrial proceedings.


 x    Estimated trial time:                     days                          ,(    x) SHORT       ( ) MEDIUM              ( )   LONG
              Case 1:20-cr-00452-SDG-CCB Document 38 Filed 12/11/20 Page 2 of 2



ARRAIGNMENT         —   Pg. 2                                                 CASE NO. 1:20-CR—452

     CONSENT TO PRE-SENTENTCE INVESTIGATION filed. Referred to USPO for PSI and continued
     until                        at                                      for sentencing.
     Government’s MOTION FOR DETENTION filed. Hearing set                 for
     Temporary commitment issued. Dft remanded to custody of U.S. Marshal Services


BOND/PRETRIAL DETENTION HEARINGS

     BOND/PRETRIAL DETENTION HEARING HELD.
     BOND HEARING HELD.
     GOVERNMENT’S MOTION FOR DETENTION             ( ) GRANTED        (       )   DENIED    (       ) WITHDRAWN
     WRITTEN ORDER TO FOLLOW.
     HEARING HELD on motion for reduction      / modification of bond.
     MOTION FOR REDUCTION OF BOND / MODIFICATION OF BOND                  ( ) GRANTED           (      ) DENIED
     WRITTEN ORDER TO FOLLOW.
     BOND SET AT $
     NON-SURETY
     SURETY     (    ) Cash                  ( ) Property                 (       ) Corporate Surety
     SPECIAL CONDITIONS:
     SEE ORDER.


     BOND FILED; DEFENDANT RELEASED.
     BOND NOT EXCUTED. DEFENDANT TO REMAIN IN MARSHAL’S CUSTODY.
)(   DEFENDANT HAS BEEN ADVISED:
     Pursuant to the Due Process Protections Act, see Fed. R. Crim. p. 5(f), the government is ordered to adhere to
     the disclosure obligations set forth in Brady v. Maryland, 373 U.S. 83 (1963), and its progeny, and to provide all
     materials and information that are arguably favorable to the defendant in compliance with its obligations under
     Brady; Gig/b v. United States, 405 U.S. iso (1972); and their progeny. Exculpatory material as defined in Brady
     and Ky/es v. Whitley, 514 U.S. 419, 434 (1995), shall be provided sufficiently in advance of trial to allow a
     defendant to use it effectively, and exculpatory information is not limited to information that would constitute
     admissible evidence. The failure of the government to comply with its Brady obligations in a timely manner may
     result in serious consequences, including, but not limited to, the suppression or exclusion of evidence, the
     dismissal of some or all counts, adverse jury instructions, contempt proceedings, or other remedies that are just
     under the circumstances.
